*587Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Greg Givens appeals from the district court’s orders sanctioning Givens and denying his request for counsel. On October 28, 2010, the district court entered an order granting Givens’ motion to remand the case to state court and vacating the sanction order. In light of the district court’s subsequent order and the fact that the case is no longer pending in federal court, we dismiss the appeal as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.